Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20       PageID.25683    Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S., individually             )
  and as the representative of a class of         )
                                                    Case No. 17-cv-10910
  similarly-situated persons,                     )
                                                    Hon. Mark A. Goldsmith
                                                  )
                            Plaintiff,            )
                                                  )
               v.                                 )
                                                    CLASS ACTION
                                                  )
  CURADEN AG and CURADEN USA INC.,                )
                                                  )
                      Defendants.                 )

               PLAINTIFF’S MOTION FOR LITIGATION
       EXPENSES, ATTORNEY’S FEES, AND AN INCENTIVE AWARD,
             ALL TO BE PAID FROM MONIES RECOVERED

        Plaintiff, Brian Lyngaas, D.D.S., moves pursuant to Federal Rules of Civil

  Procedure 23(h) and 54(d)(2) for an award of attorney’s fees to be paid from

  money claimed by class members and recovered. Plaintiff also moves for an award

  of litigation expenses totaling $100,989.08 to be paid from monies recovered.

  Finally, Plaintiff moves the Court to permit Class Counsel to pay Plaintiff $15,000

  from monies that otherwise would go to attorney’s fees as an incentive award for

  serving as the class representative.1




  1
        Plaintiff proposes that counsel’s expenses be paid from first dollars
  recovered.


                                           i
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25684   Page 2 of 17




        Pursuant to Local Rule 7.1(a)(2)(A), Plaintiff’s counsel conferred with

  Defendants’ counsel, explaining the general nature of this motion and the

  requested relief, but did not obtain concurrence in the relief sought.

        WHEREFORE, Plaintiff prays this Honorable Court grant his motion for an

  award of expenses, attorney’s fees, and an incentive award.

                                             Respectfully submitted,

                                             BRIAN LYNGAAS, D.D.S., individually
                                             and as the representative of a class of
                                             similarly-situated persons,

                                       By: /s/Phillip A. Bock

  Richard Shenkan                            Phillip A. Bock
  SHENKAN INJURY LAWYERS, LLC                David M. Oppenheim
  (MI Bar No. P46566)                        Tod A. Lewis
  6550 Lakeshore St.                         BOCK, HATCH, LEWIS & OPPENHEIM, LLC
  West Bloomfield, MI 48323                  134 N. La Salle Street, Suite 100
  Telephone: (248) 562-1320                  Chicago, IL 60602
  rshenkan@shenkanlaw.com                    Telephone: (312) 658-5500




                                            ii
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20   PageID.25685   Page 3 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S., individually         )
  and as the representative of a class of     )
                                                Case No. 17-cv-10910
  similarly-situated persons,                 )
                                                Hon. Mark A. Goldsmith
                                              )
                         Plaintiff,           )
                                              )
              v.                              )
                                                CLASS ACTION
                                              )
  CURADEN AG, and CURADEN USA INC,            )
                                              )
                    Defendants.               )




              PLAINTIFF’S MEMORANDUM IN SUPPORT OF
               HIS MOTION FOR LITIGATION EXPENSES,
             ATTORNEY’S FEES, AND AN INCENTIVE AWARD,
              ALL TO BE PAID FROM MONIES RECOVERED
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25686    Page 4 of 17




                          STATEMENT OF THE ISSUES

  1.    Whether the Court should: (1) award litigation expenses of $100,989.08 to

  Class Counsel; (2) award attorney’s fees to Class Counsel equal to one-third of

  each class member claimant’s share; and (3) authorize Class Counsel to pay

  $15,000 to Plaintiff as an incentive award for serving as the class representative?

        Plaintiff’s Answer: Yes




                                            2
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20      PageID.25687    Page 5 of 17




                             CONTROLLING AUTHORITY

  Federal Rule of Civil Procedure 23(h);

  Federal Rule of Civil Procedure 54(a);

  Federal Rule of Civil Procedure 54(d)(2);

  Rawlings v. Prudential–Bache Properties, Inc., 9 F.3d 513 (6th Cir. 1993);

  Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269 (6th Cir. 2016), cert. denied
  sub nom. Blackman v. Gascho, 137 S. Ct. 1065 (2017), and cert. denied sub nom.
  Zik v. Gascho, 137 S. Ct. 1065 (2017)




                                           3
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25688      Page 6 of 17




                                   INTRODUCTION

        On January 30, 2020, the Court entered Final Judgment pursuant to Rule

  23(c)(3) and Rule 54(a) of the Federal Rules of Civil Procedure. ECF 146. The

  Court ordered, “Class counsel may seek an award of attorney fees and costs,

  including an incentive award to Lyngaas” by filing a motion “within twenty-eight

  days after entry of this final judgment, pursuant to Federal Rules of Civil

  Procedure 23(h), 54(a), and 54(d)(2).” ECF 146, p. 3, para. 3 (a), PageID.25676.

  And the Court ordered that class members must be notified of the motion, to permit

  them the ability to object. Id., pp. 3-4, para. 3 (b)-(c), PageID.25676-77.

        Within the “Notice of Judgment” attached to the Final Judgment, the class is

  informed that “Class Counsel have requested that the Court withhold one-third of

  each payment to claimants for their attorney fees in this matter, and also withhold a

  portion of each payment to reimburse their litigation expenses in this matter.” Id.,

  p. 9, PageID.25682. “Class Counsel have also requested that the Court permit them

  to pay Brian Lyngaas, D.D.S. $15,000 from their attorney fees for serving as the

  class representative.”3 Id.

        The Court noted that, if it “determines that a hearing is necessary to resolve

  any motion seeking attorney fees, costs, or an incentive award, or any objections to

  3
        Ultimately, any incentive award would need to be “drawn from the class
  recovery” (Order, Doc. 145, p. 11), and the notice contains the language in Doc.
  146, p. 9, as directed by the Court.


                                            4
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20       PageID.25689     Page 7 of 17




  such a motion, the Court will provide notice of that hearing to class counsel.” Id.,

  p. 4, para. 3(d), PageID.25677.

                         PROCEDURAL BACKGROUND

        The Class Action Complaint was filed on March 22, 2017. ECF 1. Curaden

  AG moved to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P.

  12(b)(2). ECF 16. The Court granted Plaintiff’s motion for leave to take

  jurisdictional discovery. ECF 20, 23. After jurisdictional discovery was taken, and

  the parties submitted supplemental briefing, the Court denied Curaden AG’s

  motion. ECF 44. Thereafter, the parties engaged in merits and expert discovery.

        Class certification was briefed concurrently with competing motions for

  summary judgment and a motion to exclude Plaintiff’s expert witness. See ECF

  60-64, 67, 72-76, 80-81, 83-88. On May 23, 2019, the Court certified the class and

  denied each motion for summary judgment. ECF 89. Thereafter, Defendants filed a

  Rule 23(f) appeal to the Sixth Circuit along with a request that this court stay the

  case pending a 23(f) ruling, which the Court denied. ECF 91, 94, 97, 98.

        On June 7, 2019, the Court set the case for trial. ECF 92. The Court granted

  Plaintiff’s motion to notify the class, and the class was notified. ECF 93, 99, and

  100. The parties submitted pre-trial motions and briefing, and a proposed joint

  final pretrial order. (ECF 95-97, 101-104). The Court conducted a bench trial on

  September 18 and 19, 2019. ECF 145. The parties submitted post-trial briefing and



                                           5
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20          PageID.25690   Page 8 of 17




  competing, proposed findings of fact and conclusions of law. ECF 114, 118-120,

  123-124.

        On November 21, 2019, the Court entered its Opinion and Order containing

  findings of fact and conclusions of law and directed the parties to submit proposed

  judgments. ECF 129. The Court held that Plaintiff established that Curaden USA

  violated the TCPA by sending him two unsolicited advertisements by facsimile,

  and by broadcasting those advertisements in mass fax campaigns. ECF 129, p. 34.

  But the Court ruled that Lyngaas did not establish “the total number of faxes

  successfully sent class-wide” and ruled that a “claims administration process” was

  necessary to afford “potential class members the opportunity to establish their

  receipt of Curaden USA’s unsolicited fax advertisements.” Id., at 2. The Court also

  ruled that Curaden AG has no liability in this matter. Id., at 10-17, 39.

        The parties briefed Plaintiff’s motion for entry of judgment, which included

  a notice and claim form to send to the class members. ECF 138-39 and 143. The

  Court granted Plaintiff’s motion for entry of judgment in part and denied it in part

  and entered final judgment on January 30, 2020. ECF 145-46.

                                     ARGUMENT

  I.    The Court should award fees and expenses to Class Counsel from
        monies recovered.

        In deciding a motion for attorney’s fees in a class action, the court should

  ensure that class counsel are fairly compensated for the amount of work done and


                                            6
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25691    Page 9 of 17




  the results achieved, and reimbursed for the litigation expenses fronted. Rawlings

  v. Prudential-Bache Props, Inc., 9 F.3d 513, 516 (6th Cir. 1993).

        A.     First, the Court should award Class Counsel litigation expenses
               from monies recovered.

        Here, Class Counsel has incurred expenses totaling $100,989.08. Exhibit A.

  These expenses were reasonably and necessarily incurred for the benefit of the

  class. Therefore, the class should reimburse these expenses from recovered funds.


        B.     Second, the Court should award Class Counsel fees from monies
               recovered.

        Class Counsel request one-third of the funds made available to the class

  members; specifically, one-third of each claiming class member’s share of funds

  ultimately recovered. In Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269,

  279 (6th Cir. 2016), the Sixth Circuit explained as follows:

        “When awarding attorney’s fees in a class action, a court must make
        sure that counsel is fairly compensated for the amount of work done
        as well as for the results achieved.” Rawlings v. Prudential–Bache
        Properties, Inc., 9 F.3d 513, 516 (6th Cir.1993). These two measures
        of the fairness of an attorney’s award—work done and results
        achieved—can be in tension with each other. The lodestar method of
        calculating fees “better accounts for the amount of work done,”
        whereas “the percentage of the fund method more accurately reflects
        the results achieved.” Id.

  The Sixth Circuit explained each method has advantages and drawbacks. The

  advantages of the percentage of the fund method are that: “it is easy to calculate; it

  establishes reasonable expectations on the part of plaintiffs’ attorneys as to their

  expected recovery; and it encourages early settlement, which avoids protracted

                                            7
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25692      Page 10 of 17




   litigation.” Gascho, 822 F.3d at 279. As the Supreme Court observed, applying the

   percentage of the fund method “allows a Court to prevent ... inequity by assessing

   attorneys’ fees against the entire fund, thus spreading fees proportionately among

   those benefited by the suit.” Boeing v. Van Gemert, 444 U.S. 472, 478 (1980). The

   percentage of the fund method “enhances efficiency” and “it better approximates

   the workings of the marketplace.” In re Thirteen Appeals Arising Out of the San

   Juan DuPont Plaza Hotel Fire Litig., 56 F.3d 295, 307 (1st Cir. 1995).

         “[T]he Sixth Circuit has observed a ‘trend towards adoption of a percentage

   of the fund method in [common fund] cases.’” Stanley v. U.S. Steel Co., 2009 WL

   4646647 at *1 (E.D. Mich. Dec. 8, 2009), quoting Rawlings v. Prudential-Bach

   Props., Inc., 9 F.3d 513, 515 (6th Cir. 1993); In re Sulzer Orthopedics, Inc., 398

   F.3d 778, 780 (6th Cir. 2005).

         This District favors the percentage of the fund method. “This method of

   awarding attorney’s fees is preferred in this District because it conserves judicial

   resources and aligns the interests of class counsel and the class members.” In re

   Automotive Parts Antitrust Litig., Case No. 12-md-2311, 2017 WL 3525415 at *2

   (E.D. Mich. July 10, 2017) (Battani, J.), citing Rawlings, 9 F.3d at 515.4

   4
         See also In re Packaged Ice Antitrust Litig., No. 08-md-01952, 2011 WL
   6209188 at *17 (E.D. Mich. Dec. 13, 2011) (Borman, J.); In re Delphi Corp. Sec.,
   Derivative & “ERISA” Litig., 248 F.R.D. 483, 502 (E.D. Mich. 2008) (Rosen, J.).
   See also Underwood v. Carpenters Pension Trust Fund—Detroit and Vicinity,
   Case No. 13-cv-14464, 2017 WL 655622 at *12 (E.D. Mich. Feb. 17, 2017)
   (Michelson, J.) (applying percentage); New York State Teachers’ Retirement Sys. v.

                                             8
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20          PageID.25693     Page 11 of 17




         Courts within the Sixth Circuit have the discretion to select the method of

   fee calculation, but must articulate the “reasons for ‘adopting a particular

   methodology and the factors considered in arriving at the fee.’” Moulton v. U.S.

   Steel Corp., 581 F.3d 344, 352 (6th Cir. 2009) (quoting Rawlings, 9 F.3d at 516);

   Martin v. Trott Law, P.C., No. 15-12838, 2018 WL 4679626, at *6 (E.D. Mich.

   Sept. 28, 2018). Moulton sets out the germane factors:

         Often, but by no means invariably, the explanation will address these
         factors: “(1) the value of the benefit rendered to the plaintiff class; (2)
         the value of the services on an hourly basis; (3) whether the services
         were undertaken on a contingent fee basis; (4) society’s stake in
         rewarding attorneys who produce such benefits in order to maintain an
         incentive to others; (5) the complexity of the litigation; and (6) the
         professional skill and standing of counsel involved on both sides.”

   Id., 581 F.3d at 352, quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir.

   1996).


   General Motors Co., 315 F.R.D. 226, 243 (E.D. Mich. 2016) (same; lodestar
   method “provides incentives for overbilling and the avoidance of early
   settlement.”), quoting Rawlings, 9 F.3d at 517; Cason–Merenda v. VHS of
   Michigan, Inc., Case No. 06-cv-15601, 2016 WL 944901 at *1 (E.D. Mich. Jan.
   29, 2016) (applying percentage; “recent trend has been towards application of the
   percentage of the fund”) (Rosen, J.); In re Prandin Direct Purchaser Antitrust
   Litig., Case No. 10-cv-12141, 2015 WL 1396473 at *4 (E.D. Mich. Jan. 20, 2015)
   (“lodestar method is cumbersome; the percentage-of-the-fund approach more
   accurately reflects the result achieved; and the percentage-of-the-fund approach
   has the virtue of reducing the incentive for plaintiffs’ attorneys to over-litigate or
   ‘churn’ cases.”) (Cohn, J.); Allan v. Realcomp II, Ltd., Case No. 10-cv-14046,
   2014 WL 12656718 at *2 (E.D. Mich. Sep. 4, 2014) (“The Sixth Circuit has held
   that the percentage of the fund has been the preferred method for common fund
   cases, where there is a single pool of money and each class member is entitled to a
   share.”) (internal quotation omitted) (Murphy, J.).


                                             9
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20       PageID.25694    Page 12 of 17




         Class action attorney’s fees are typically one third of the funds made

   available to the class members. See In re Rio Hair Naturalizer Prods. Liab. Litig.,

   No. MDL 1053, 1996 WL 780512 (E.D. Mich. Dec. 20, 1996) (common fund is

   “typically 20 to 50 percent of the Fund”); Kogan v. Aimco Fox Chase, LP, 193

   F.R.D. 496, 503-504 (E.D. Mich. 2003) (awarding attorneys fees based on a share

   of the common fund, fees approximately 30 percent of the common fund); In re

   Packaged Ice Antitrust Litig., No. 08-MDL-01952, 2011 WL 6209188, at *19

   (E.D. Mich. Dec. 13, 2011) (“[T]he requested award of close to 30% appears to be

   a fairly well-accepted ratio in cases of this type and generally in complex class

   actions.”) (surveying cases awarding up to 33-1/3% of the common fund); In re

   Telectronics, 137 F. Supp. 2d 1029, 1046 (S.D. Ohio 2001) (“the range of

   reasonableness has been designated as between twenty to fifty percent of the

   common fund”); Simpson v. Citizens Bank, No. 12-10267, 2014 WL 12738263, at

   *6 (E.D. Mich. Jan. 31, 2014) (“Class Counsel’s request for 33% of the common

   fund created by their efforts is well within the benchmark range and in line with

   what is often awarded in this Circuit.”).

         Here, Class Counsel seek fees of one third of the funds claimed and

   ultimately recovered; the monies made available to the class members. The amount

   of the ultimate recovery is currently unknown. Until the claims process is

   complete, it is unclear how much money Curaden USA must pay. Whether



                                               10
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20        PageID.25695    Page 13 of 17




   Curaden USA will pay that amount is unknown.5 And Plaintiff respectfully intends

   to appeal the Court’s decision that Curaden AG is not liable, but, as with any

   appeal, the outcome is uncertain. Thus, it is unknown how much money will

   ultimately be made available to the class members.

         Class Counsel’s lodestar—hours times hourly rate—already totals more than

   one million dollars. The billing records can be made available upon request at any

   hearing (if one is ordered) or for filing under seal if required.7 ECF 146, p. 4,

   PageID.25677. Due to Curaden USA’s modest resources, Class Counsel’s one-

   third fee request will very likely amount to a significant downward adjustment to

   the lodestar incurred here. A one-third fee from monies recovered is appropriate.

   II.   An incentive award of $15,000 to Plaintiff is appropriate, too.

         Additionally, the Court should award Plaintiff $15,000 as an incentive award

   for serving as the Class Representative and authorize Class Counsel to pay that

   sum from monies that would otherwise be attorney’s fees.

         Class representatives assume the burdens of litigation that absent class

   members do not shoulder and do so without promise of a reward and with the risk


   5
         The record evidence shows that Curaden USA has little to no assets and is
   heavily indebted to Curaden AG. As of December 31, 2016, Curaden USA owed
   Curaden AG $2.3 million for loans made to cover its operating expenses and
   Curaden USA has not repaid any of the loans. See, e.g., ECF 131-1, Clifford Zur
   Nieden Transcript, pp. 26:20-25, 27:1-6, 14-25, 28:1-25, 29:1-2; 52:24-25, 53:1-3
   (“[W]hen Curaden USA makes a profit they can pay it back.”).
   7
         This preserves the work product privilege in the event the case is reversed on
   appeal.

                                           11
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20         PageID.25696     Page 14 of 17




   that the litigation may not succeed. An incentive award is appropriate to reward a

   class representative who pursues claims on behalf of the class. Moulton v. U. S.

   Steel Corp., 581 F.3d 344, 351-52 (6th Cir. 2009); In re Continental Illinois

   Securities Litig., 962 F.2d 566, 571-72 (7th Cir. 1992). “In deciding whether such

   an award is warranted, relevant factors include the actions the plaintiff has taken to

   protect the interests of the class, the degree to which the class has benefited from

   those actions, and the amount of time and effort the plaintiff expended in pursuing

   the litigation.” See Cook v. Niedert, et al., 142 F.3d 1004, 1016 (7th Cir. 1998).

         Courts routinely award such incentive payments to the persons who assume

   the special litigation burden of class representative and thereby benefit the entire

   class. See Martin v. Trott Law, P.C., No. 15-12838, 2018 WL 4679626, at *2 (E.D.

   Mich. Sept. 28, 2018) (approving $5,000 incentive awards to each of three class

   members); In re Relafen Antitrust Litig., 231 F.R.D. 52, 82 (D. Mass. 2005)

   (approving class incentive awards of $8,000, $9,000, and $14,000); Cook, 142 F.3d

   at 1016 (affirming $25,000 incentive award to class representative because “a

   named plaintiff is an essential ingredient of any class action, [and] an incentive

   award is appropriate if it is necessary to induce an individual to participate in the

   suit”); In re Dun & Bradstreet Credit Services Customer Litigation, 130 F.R.D.

   366, 367 (S.D. Ohio 1990) (approving two incentive awards of $55,000 and three

   of $35,000 to five representatives).



                                            12
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20             PageID.25697      Page 15 of 17




          In In re Lupron, the court noted that incentive awards serve an important

   function:

          Incentive awards serve an important function in promoting class
          action settlements, particularly where, as here, the named plaintiffs
          participated actively in the litigation. Denny v. Jenkins & Gilchrist,
          2005 WL 388562, at *31 (S.D.N.Y. Feb. 18, 2005). Courts ‘routinely
          approve incentive awards to compensate named plaintiffs for the
          service they provided and the risks they incurred during the course of
          the class action litigation.’ In re Lorazepam & Clorazepate Antitrust
          Litig., 205 F.R.D. 369, 400 (D.D.C. 2000). ‘Because a named plaintiff
          is an essential ingredient of any class action, an incentive award can
          be appropriate to encourage or induce an individual to participate in
          the suit.’ In re Compact Disc, 292 F. Supp. 2d at 189. [In re Lupron
          Mktg. and Sales Practice Litig., No. 01-CV-10861-RGS, 2005 WL
          2006833, at *7 (D. Mass. Aug. 17, 2005)]

          Here, the requested incentive award aligns with the awards in other TCPA

   cases. See, e.g., Rusgo and DePanicis, Inc. v. Walter J. Svenkesen Ins. Agency,

   Inc., Case No. 16-cv-12966 (E.D. Mich. Sept. 19, 2017) (Parker, J.) (ECF 32)

   ($15,000 award); Imhoff Investment, LLC v. Sammichaels, Inc., Case No. 10-cv-

   10996 (E.D. Mich. Nov. 2, 2016) (Battani, J.) (ECF 120) (same); Jackson’s Five

   Star Catering, Inc. v. Beason, Case No. 10-cv-10010 (E.D. Mich. Apr. 5, 2015)

   (Tarnow, J.) (same).

          Plaintiff has diligently represented this Class. Plaintiff filed and pursued the

   action, responded to discovery, was deposed, stayed involved and informed, and

   testified at trial. But for Plaintiff’s initiative and participation in this litigation, the

   absent class members would get nothing for their claims. The Court should



                                               13
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20        PageID.25698   Page 16 of 17




   approve an incentive award to Plaintiff in the amount of $15,000, to be paid from

   money otherwise earmarked for Class Counsel’s fees.

                                    CONCLUSION

         WHEREFORE, for all the above reasons, Plaintiff respectfully requests that

   the Court: (1) award Class Counsel expenses totaling $100,989.08 from monies

   recovered; (2) award Class Counsel attorney’s fees of one-third of each claimant’s

   share of monies recovered; and (3) authorize Class Counsel to pay $15,000 to

   Brian Lyngaas, D.D.S. for serving as the class representative.

                                         Respectfully submitted,

                                         BRIAN LYNGAAS, D.D.S., individually
                                         and as the representative of a class of
                                         similarly-situated persons,

                                   By: /s/Phillip A. Bock

   Richard Shenkan                       Phillip A. Bock
   SHENKAN INJURY LAWYERS, LLC           David M. Oppenheim
   (MI Bar No. P46566)                   Tod A. Lewis
   6550 Lakeshore St.                    BOCK, HATCH, LEWIS & OPPENHEIM, LLC
   West Bloomfield, MI 48323             134 N. La Salle Street, Suite 100
   Telephone: (248) 562-1320             Chicago, IL 60602
   rshenkan@shenkanlaw.com               Telephone: (312) 658-5500




                                           14
Case 2:17-cv-10910-MAG-MKM ECF No. 147 filed 02/27/20          PageID.25699    Page 17 of 17




                          LOCAL RULE CERTIFICATION

         I, attorney Phillip A. Bock, certify that this document complies with Local
   Rule 5.1(a), including: double-spaced (except for quoted materials and footnotes);
   at least one-inch margins on the top, sides, and bottom; consecutive page
   numbering; and type size of all text and footnotes that is no smaller than 10-1/2
   characters per inch (for non-proportional fonts) or 14 point (for proportional fonts).
   Local Rule 7.1(d)(3).

                                               /s/Phillip A. Bock




                             CERTIFICATE OF SERVICE

          I hereby certify that, on February 27, 2020, I electronically filed the above
   document with the Clerk of the Court using the ECF system, which will send
   notification of such filing to all counsel of record.

                                                      s/ Phillip A. Bock
                                                      One of Plaintiff’s attorneys




                                             15
